MORRISON, Presiding Judge.
This is an appeal from an order of the District Court of Harris County remanding relator to the custody of the sheriff of said county for delivery to an agent of the State of North Dakota.
We shall discuss the contentions advanced by relator in brief and argument.
He first contends that the complaint was fatally defective and therefore the requisition was unauthorized because the complaint does not begin, “In the name and by the authority of the State (of North Dakota).” In this we have concluded that appellant is in error. Article V, Section 12, Constitution of Texas, and Article 414, V.A.C.C.P., relate only to indictments and informations and do not apply to complaints charging a felony or those which form the basis for informations charging a misdemeanor.
He further contends that the complaint was not sworn to by a person who might be prosecuted for perjury. We do not *22agree. The complaint was sworn to by one J. W. Drannen. The typed words, “Red River National Bank by-Asst. Vice President,” may be treated as surplusage.
The judgment is affirmed.